Citation Nr: 9931295	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Timeliness of the appellant's application for waiver of 
recovery of an overpayment of improved death pension 
benefits, calculated in the amount of $4,137.00, over the 
period of September 1, 1989, to July 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from May 1943 to October 
1943.  He died in January 1985.  The appellant is his 
surviving spouse.  She was notified of the approval of her 
claim for improved death pension benefits in a May 1985 
letter.  

In her July 1990 eligibility verification report (EVR) the 
appellant reported that she was receiving $349.00 in monthly 
Social Security benefits.  By a December 1990 letter, the RO 
informed the appellant that it was reducing her entitlement 
based on the assumption that she received Social Security 
benefits in August 1989 on her 50th birthday.  By the same 
correspondence, the appellant was advised that the adjustment 
of her improved death pension account resulted in the 
creation of an overpayment, and that she would be notified 
shortly concerning the exact amount of the overpayment.  It 
is important to note that the appellant testified in July 
1999 to the effect that she received notice of the 
overpayment in 1991.  

By a September 1996 letter, the appellant was advised of the 
termination of her benefits, effective July 1, 1993 because 
she failed to return her EVR.  Her request for a waiver of 
the recovery of the overpayment was received in September 
1996.  

A September 1996 decision denied the appellant's waiver 
request based on a finding that the appellant's waiver 
request was not timely filed.  The decision states that the 
date of the first demand letter was January 10, 1991.  The 
basis for this information is not in the record before the 
Board.  As a consequence the Board simply does not have 
enough information to reach a determination.  In particular, 
the Board is not able to verify dates of the notice of the 
overpayment as well as any subsequent responses received from 
the appellant.  The appellant has testified that she 
submitted waiver requests in 1991 and 1993.  

In view of the foregoing, the case is remanded to the 
originating agency for the following actions:  

1.  The RO should obtain evidence that 
indicates the date that the appellant was 
notified of the actual amount of her 
indebtedness when it was first assessed 
against her in or around December 1990 
and that she was notified of her waiver 
rights.  The RO should include in the 
record a copy of the type of form letter 
used to notify the appellant.  If 
evidence is in the form of a computer 
printout, a key explaining any pertinent 
codes should be placed in the record.  
All information obtained should be 
associated with the claims folder.  

2.  If there is a separate folder for the 
Committee on Waivers (COW), the 
originating agency should obtain 
photocopies of documents in the COW 
folder.  If there is not a separate 
folder, the record should so indicate.  
This evidence should be associated with 
the appellant's claims folder.  

3.  The RO then should review the 
appellant's claim in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the appellant's and her representative 
should be provided with a supplemental 
statement of the case.

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

